Matter of Wheeler v Wheeler (2018 NY Slip Op 04153)





Matter of Wheeler v Wheeler


2018 NY Slip Op 04153


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND WINSLOW, JJ.


581 CAF 17-01774

[*1]IN THE MATTER OF SHELLI A. WHEELER, PETITIONER-APPELLANT,
vMICHAEL S. WHEELER, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


PAUL B. WATKINS, FAIRPORT, FOR PETITIONER-APPELLANT.
BARNEY & AFFRONTI, LLP, ROCHESTER (FRANCIS C. AFFRONTI OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered August 7, 2017 in a proceeding pursuant to Family Court Act article 4. The order settled the record for an appeal from an order entered October 19, 2016. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Wheeler v Wheeler ([appeal No. 1] — AD3d — [June 8, 2018] [4th Dept 2018]).
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court